Case 1:19-cv-06200-DCF Document 67 Filed 09/18/19 Page 1 of 4

GUSRAE KAPLAN NUSBAUM PLLC
ATTORNEYS AT LAW

SCOTT H, GOLDSTEIN 120 WALL STREET-25T! FLOOR OF COUNSEL
MARTIN H. KAPLAN NEW YORK, NEW YORK 10005 ROBERT L. BLESSEY
LAWRENCE G. NUSBAUM eee HOWARD F. MULLIGAN
RYAN J. WHALEN TEL (212)269-1400

FAX (212)809-4147

 

www.gusrackaplan.com

September 18, 2019
VIA ELECTRONIC FILING

Hon. Analisa Torres, U.S.D.J.

Southern District of New York

500 Pearl Street

New York, New York 10007

Torres NYSDChambers@nysd.uscourts.gov

Re: Gusrae Kaplan Nusbaum PLLC vy. Applied Energetics, Inc. et.
al., Civ. Action No. 19-cv-6200 (AT)(DCF)
Dear Judge Torres:

We represent Plaintiffs, Gusrae Kaplan Nusbaum PLLC (“GKN”) and Ryan Whalen
(“Whalen”) in the above-referenced action. We write pursuant to Your Honor’s Individual
Practices in Civil Cases, Section III(A) and in response to the letter of Defendants, Masur Griffitts
+ LLP (“MG”) and Mary O’Hara (“O’Hara”) (collectively, the “MG Defendants”), dated
September 10, 2019, setting forth the basis for the ECG Defendants’ anticipated motion to dismiss
(the “MG Letter”). Dkt. No. 63.

I. Factual Background

In 2016 and 2017, GKN represented George Farley (“Farley”) in his capacity as sole
director and chief executive officer of Applied Energetics, Inc. (“AE”) in a shareholder derivative
litigation (the “Superius Litigation”) in Delaware Chancery Court. See Complaint, {§ 35-45 (Dkt.
No. 1). After approximately nine months of litigation, in August 2017 the Superius Litigation was
dismissed in its entirety; an unpaid balance of $33,324 remained for legal services rendered by
GEN. AE informed GKN that it would indemnify George for the unpaid balance, as required
under its by-Laws and 8 Del.C.145(c), but that as of August 2017 it did not have the current funds
to pay the balance due. See id.

In January 2018, various AE shareholders (some of whom are now officers of AE and
defendants in this action) commenced a proxy solicitation seeking the removal of Farley as AE’s
director and CEO. See id. 46-55. The proxy solicitation sought Farley’s removal based upon the
identical allegations of wrong-doing that were alleged in the Superius Litigation. AE requested

 

1 AE is a defendant in this action.
Case 1:19-cv-06200-DCF Document 67 Filed 09/18/19 Page 2 of 4

GUSRAE KAPLAN NUSBAUM PLLC

Hon. Analisa Torres, U.S.DQJ.
Southern District of New York
September 18, 2019

Page 2

that GKN provide legal counsel in connection with the proxy solicitation. See id GKN agreed to
provide legal counsel to AE, if AE paid the balance due GKN for services rendered in the Superius
Litigation. In January 2018, AE still did not have the funds to pay GKN; at the request of AE,
GKN reluctantly agreed to be paid via AE restricted stock (the “Shares”). See id In January and
February 2018, on behalf of AE, O’Hara drafted the opinion letter approving the issuance of the
Shares to Plaintiffs. See id Jf 54-71.

AE’s new management took over on or about March 8, 2018 and O’Hara continued as
AE’s corporate and securities counsel. From March 2018 through June 20, 2019, AE represented
in public filings and statements to third parties that the Shares are authorized and validly issued.
See id 88-116. For example, on June 20, 2019, O’Hara informed Michael Mullings (“Mullings”),
chief compliance officer for Continental Stock Transfer (“Continental”) that AE had no legal
basis to stop the removal of the restrictive legends from the Shares. See id. 114-116. On June 25,
2019, Plaintiffs contacted O’ Hara and asked that she confirm her representations to Mullings. See
id {149° Rather than responding to Plaintiffs’ request, O'Hara emailed the Demand Letter to
Mullings and Plaintiff's broker. See id. 7 150. The Demand Letter contradicts AE’s previous
disclosures, including O’Hara’s statements to Mullings on June 20, 2019 because the letter
purports to set forth a legal basis why the Shares issued to Plaintiffs were not validly authorized.
Accordingly, the notion asserted by the MG Defendants that Plaintiffs requested that Defendants
engage in their libelous conduct is meritless.

TE. Securities Fraud

The MG Defendants assert that the “purchaser-seller” rule precludes Plaintiffs’ securities
fraud claim. ECG Letter, p. 2. It does not. GKN is, in fact, a purchaser of the Shares as per the
January 2018 agreement between GKN and AE. See Dkt No. 1 at [ff 48-73. See Horst v. WT.
Cabe & Co., Inc,, 1977 WL 1051 * 3 (SDNY 1977). Plaintiffs also adequately allege reliance on
the false statements of AE, See id, 88-116. Pursuant to the agreement between Plaintiffs and AE
(see id. 46-67), AE was obligated to cooperate in the removal of the restrictive legends as soon as
feasible. The MG Defendants’ fraudulent conduct, in part, concerns their roles in the fraudulent
scheme to prevent Plaintiffs from being able to remove the restrictive legends from the Shares. See
id. 131-163. To plead the requisite “transactional nexus” of a securities fraud claim, it is not
necessary that MG’s wrongful conduct preceded Plaintiff's agreement with GKN or induced the
agreement with GKN. Horst 1977 WL 1051 at *6.

The MG Defendants allege that the Complaint does not set forth that the MG Defendants
acted with the required state of mind to deceive, manipulate or defraud. This is false. See
Complaint [§ 98-116, 142-156 and 166.

 

? Continental is AE’s stock transfer agent.
* Plaintiff's June 25, 2019 email to O’ Hara was also sent to Mullings and Plaintiff's broker, the ECG Defendants
were not included in the email.
Case 1:19-cv-06200-DCF Document 67 Filed 09/18/19 Page 3 of 4

GUSRAE KAPLAN NusSBAUM PLLC

Hon, Analisa Torres, U.S.D.J.
Southern District of New York
September 18, 2019

Page 3

Iii. Tortious Interference With Prospective Business Relations

The Complaint asserts securities fraud and libel per se claims against the MG Defendants,
either of these claims constitutes the “independent tort” that is generally required to be alleged as
part of a tortious interference with prospective business relations claim. See Carvel Corp. v.
Noonan, 3 N.Y.3d 182 (2004).

IV. Libel Per Se

The MG Defendants allege that the Demand Letter only contained protected legal opinions.
MG Letter, p. 3. It did not. The Complaint satisfies the first element of a libel claim. The libelous
statements in the Demand Letter are not statements of opinion, which are supported by a factual
recitation. See Medcalf v. Walsh, 938, F.Supp.2d 478, 486 (SDNY 2013). Rather, the Demand
Letter expressly states that Plaintiffs entered into an “obvious conspiracy” with Farley, breached
the Rules of Professional Conduct and breached their fiduciary duties to AE. Nowhere in the
Demand Letter is there language that would signal to the average reader that the letter contained
mere opinion. For example, the letters sent by defendant in Lombardo v. Dr. Seuss Enter., L.P.,
2017 WL 1378413 * 3 (April 7, 2017), included the caveat that “upon information and belief, the
Infringing Work appears to be based on or derived from the book How the Grinch Stole
Christmas.” Here, the Demand Letter contains no such language that indicates it is an opinion.

Moreover, the MG Defendants (and the other defendants) were well aware at the time the
Demand Letter was published that the purported factual recitations -- upon which the libelous
statements were premised -- were false. The alleged factual claims are also capable of being
proven false. See Hayashi v. Ozawa, 2019 WL 1409389 * 3 (SDNY March 3, 2019) and Enigma
Software Grp. USA LLC v, Bleeping Computer LLC, 194 F Supp. 3d 263, 281 SDNY 2016).

The Demand Letter made no threat or even mention of the possibility of litigation. In fact,
from March 2018 through June 20, 2019, AE repeatedly disclosed that the shares issued to
Plaintiffs were validly issued and authorized. See Complaint J 88-94, 99-102, 135-138, 148 and
153. It was not until almost 16 months after Plaintiffs received their shares that the Demand Letter
was published, not coincidentally, on the same day that the 9 million shares of AE stock owned by
insiders and affiliates were first registered for public sale. Unlike the facts in Front v. Khalil, 24
N.Y. 3d 713, 716-717 (2015), where the publisher of the alleged defamatory letter actually
commenced a litigation; here, for 16 months AE made no demand for the return of Shares. The
timing of the publication of the Demand Letter shows that its intent was not to assert a good faith
legal demand, but to manipulate the supply and demand of AE stock in the public market.

Finally, the MG Defendants allege their conduct did not constitute libel per se because they
only published the Demand Letter to its potential stock broker and AF’s stock transfer agent. See
MG Letter, p. 4. This argument is without legal or factual merit. Plaintiffs’ stock broker is a
business associate.
Case 1:19-cv-06200-DCF Document 67 Filed 09/18/19 Page 4 of 4

JUSRAE KAPLAN NUSBAUM PLLC

Hon, Analisa Torres, U.S.D.J.
Southern District of New York
September 18, 2019
Page 4
Per Your Honor’s Individual Practices in Civil Cases, Section IT.A.ii., Plaintiffs will await
an order of the Court.

Very truly yours,

an J. alen
